DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 13 September 2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 September 2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 10 is objected to because of the following informalities:  Please change “from an a ascending aorta” to “from an ascending aorta” in line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2011/0282379A1, “Lee”).
Regarding claim 1, Lee discloses a delivery device for a collapsible and expandable prosthetic heart valve, wherein the delivery device includes an outer sheath (18; Fig. 1A) extending from a proximal end to a distal end. A delivery sheath (20) is positioned at the distal end of the outer sheath. The delivery sheath is capable of being sized and shaped to maintain the prosthetic heart valve in a collapsed condition therein. A filter sheath (12) overlies a portion of the outer sheath [0055]. An intermediate sheath (14) is positioned between the outer sheath and the filter sheath. An embolic filter (16/17) includes a proximal end coupled to the intermediate sheath and a distal end that is not directly attached to the intermediate sheath. The embolic filter has a delivery condition in which the filter sheath overlies the embolic filter and the distal end of the embolic filter is in a collapsed condition (Fig. 1B, 2A) and a deployed condition in which the filter sheath does not overlie the embolic filter and the distal end of the embolic filter is in an expanded condition (Fig. 1A, 2B).
Regarding claim 2, Lee discloses that the outer sheath is capable of translating with respect to the intermediate sheath [0055].
Regarding claim 13, Lee discloses that the distal end of the embolic filter is generally disk-shaped in the deployed condition (Fig. 1A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Merhi (US 2016/0235515A1).
Regarding claims 3-10, Lee discloses that the filter includes an expandable shape-memory structural frame (15; [0057-0058]) and a membrane in the form of a film. Lee further discloses that the proximal end of the embolic filter is directly fixed to the intermediate sheath (Fig. 1A) but does not expressly disclose that the membrane extends across open portions of the framework. 
Merhi teaches a self-expanding filter having a conical shape [0035] and formed of shape memory material [0033, 0036]. The filter includes a structural framewrork (124; Fig. 1B) having open portions. A membrane (126) extends across the open portions of the framework. The framework is formed of a plurality of struts that form a row of diamond-shaped cells (Fig. 1B).The membrane is formed of a braided mesh which is a porous fabric [0037]. The braided mesh is generally conical in a deployed condition (Fig. 1B). The distal end of the embolic filter includes a filter section having a size and shape in the deployed condition of the embolic filter that is capable of spanning across a plurality of ostia of arteries extending from an ascending aorta (Fig. 5C). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the embolic filter of Lee with the filter, as taught by Merhi, as this modification involves the simple substitution of one embolic filter with another for the predictable result of providing filtering means during use of the delivery device.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Merhi, as applied to claim 10 above, and further in view of Merhi (US 2012/0179033A1).
Regarding claims 11 and 12, the combination of Lee and Merhi discloses that the proximal end of the filter is coupled to the intermediate sheath (Lee; Fig. 1A) but does not disclose that the proximal end of the embolic filter includes a connection member having a proximal end that is coupled to the intermediate sheath and a distal end coupled to the filter section.
Merhi teaches a filter (860; Fig. 8B) that is includes a connection member (862) wherein a proximal end of the connection member is coupled to the catheter and a distal end of the connection member is coupled to the filter section [0079]. The connection member and the filter section are integrally formed wherein the connection member and filter section are included as part of a whole of the device rather than being supplied separately. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the coupling mechanism of the filter to the intermediate sheath of the combination of Lee and Merhi with the connection member, as taught by Merhi, as this modification involves the simple substation of one means of coupling for another for the predictable result of connecting the filter to the device.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Merhi (US 2012/0179033A1).
Regarding claim 14, Lee discloses that the proximal end of the filter is coupled to the intermediate sheath (Fig. 1A) but does not disclose that the proximal end of the 
Merhi teaches a filter (860; Fig. 8B) that is includes a connection member (862) wherein a proximal end of the connection member is coupled to the catheter and a distal end of the connection member is coupled to the filter section [0079]. The connection member and the filter section are integrally formed wherein the connection member and filter section are included as part of a whole of the device rather than being supplied separately. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the coupling mechanism of the filter to the intermediate sheath of Lee with the connection member, as taught by Merhi, as this modification involves the simple substation of one means of coupling for another for the predictable result of connecting the filter to the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krahbichler (US 2014/0180329A1) discloses a catheter wherein a filter is attached with a connector to a sheath. Dwork et al. (US 2011/0098805A1) and Don Michael (US 2016/0058540A1) disclose a filter disposed within an aorta within multiple sheaths and sleeves. Quinn et al. (US 2014/0249566A1) discloses a filter including a row of diamond-shaped cells.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.